Fourth Court of Appeals
                               San Antonio, Texas
                                      August 1, 2017

                                   No. 04-17-00026-CV

                                  Michele R. PAULI
                               Appellant (Cross-Appellee),


                                            v.

                         Michael D. HAYES and Teresa C. Hayes
                              Appellee (Cross-Appellants),

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-12272
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
       The Joint Second Motion for Extension of Time to File Appellant’s and Cross-
Appellants’ Brief is hereby GRANTED. Time is extended to August 30, 2017. Further
requests for extensions of time will be disfavored.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk